                                    Case 19-17932-EPK               Doc 59          Filed 07/27/21       Page 1 of 3
                              UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                            www.flsb.uscourts.gov
                                                CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                             Original Plan
                                                                   Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                        ■   1ST                                    Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Richard Traina                                  JOINT DEBTOR:                                        CASE NO.: 19-17932-EPK
SS#: xxx-xx- 5584                                          SS#: xxx-xx-
I.          NOTICES
            To Debtors:        Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                               and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                               Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                               filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:      Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                               be reduced, modified or eliminated.
            To All Parties:    The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                               box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                                    Included         ■   Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                    Included         ■   Not included
  out in Section III
  Nonstandard provisions, set out in Section IX                                                              ■      Included             Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $919.10               for months   1    to 25 ;

                   2.   $4,185.95             for months 26 to 60 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                               NONE      PRO BONO
        Total Fees:               $6,625.00          Total Paid:             $900.00             Balance Due:          $5,725.00
        Payable             $207.03           /month (Months 1      to 25 )
        Payable             $549.16           /month (Months 26 to 26 )
        Allowed fees under LR 2016-l(B)(2) are itemized below:
        $3,500.00 Base Legal Fee; $2,600.00 to file MMM motion; $525.00 Motion to Modify

        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS                            NONE
            A. SECURED CLAIMS:                   NONE
           [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
         1. Creditor: U.S. Bank Trust National Association,
                      as Trustee of the Tiki Series IV Trust
              Address: c/o SN Servicing                    Arrearage/ Payoff on Petition Date   $45,800.84
                       Corporation
                                                           MMM Adequate Protection                       $649.57       /month (Months    1   to 25 )
                       323 Fifth Street
                       Eureka, CA 95501                    Regular Payment (Maintain)                   $2,247.43      /month (Months 26     to 60 )
                                                           Arrears Payment (Cure)                        $775.13       /month (Months 26     to 26 )

LF-31 (rev. 06/04/21)                                                     Page 1 of 3
                                        Case 19-17932-EPK                    Doc 59           Filed 07/27/21          Page 2 of 3
                                                                                 Debtor(s): Richard Traina                                Case number: 19-17932-EPK

         Last 4 Digits of                                          Arrears Payment (Cure)                             $1,324.29        /month (Months 27    to 60 )
         Account No.:                     5185                     Post petition fees, expenses, charges               $40.00          /month (Months 26    to 60 )



        Other:

         ■   Real Property                                                                 Check one below for Real Property:
                 ■ Principal      Residence                                                 ■     Escrow is included in the regular payments
                    Other Real Property                                                           The debtor(s) will pay       taxes       insurance directly
         Address of Collateral:
         20036 Back Nine Drive Boca Raton, FL 33498

              Personal Property/Vehicle
         Description of Collateral:
             B. VALUATION OF COLLATERAL:                            ■    NONE
             C. LIEN AVOIDANCE                   ■    NONE
             D. SURRENDER OF COLLATERAL:                             ■    NONE
             E. DIRECT PAYMENTS                          NONE
             Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution fom the Chapter 13 Trustee.
                  ■ The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
                     confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
                     codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.
                             Name of Creditor                 Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
                             Boca Greens HOA Inc              0036                         20036 Back Nine Drive Boca Raton, FL 33498
                        1.
                           Wells Fargo Bank N.A., d/b/a 9676                                          2012 Jeep Grand Cherokee
                        2. Wells Fargo Auto

IV.          TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]                                               NONE
             A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                                 ■    NONE
             B. INTERNAL REVENUE SERVICE:                           ■    NONE
             C. DOMESTIC SUPPORT OBLIGATION(S):                              ■    NONE
             D. OTHER:             ■   NONE
V.           TREATMENT OF UNSECURED NONPRIORITY CREDITORS                                                     NONE
               A. Pay              $193.69           /month (Months 26           to 60 )
                    Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.       ■    If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                       ■    NONE
VI.          STUDENT LOAN PROGRAM                         ■   NONE
VII.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES                                             ■   NONE
VIII.        INCOME TAX RETURNS AND REFUNDS:                             ■   NONE
IX.          NON-STANDARD PLAN PROVISIONS                 NONE
             ■ Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
               Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.
                 In the event the debtor recovers any non-exempt proceeds from their pending lawsuit, those proceeds will
                 be turned over to the Chapter 13 Trustee for the benefit of the unsecured creditors over and above what is

LF-31 (rev. 06/04/21)                                                               Page 2 of 3
                                 Case 19-17932-EPK               Doc 59         Filed 07/27/21   Page 3 of 3
                                                                   Debtor(s): Richard Traina                   Case number: 19-17932-EPK
                 provided for in the plan up to 100% of allowed unsecured claims.
                  Mortgage Modification Mediation


                        PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


                                        Debtor                                                         Joint Debtor
  Richard Traina                                          Date                                                               Date



  /s/Christian J. Olson, Esq.                July 27, 2021
    Attorney with permission to sign on                 Date
              Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 06/04/21)                                                 Page 3 of 3
